In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-320V
                                      Filed: July 2, 2019
                                        UNPUBLISHED


    JANE BENNETT,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On March 8, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
September 16, 2014. Petition at 1-3; Stipulation, filed July 1, 2019, at ¶¶ 1. Petitioner
further alleges that the vaccine was administered within the United States, that she her
injuries and sequalae have lasted more than six months, and that there has been no
prior award or settlement of a civil action for damages on her behalf as a result of her
condition. Petition at 1-3; Stipulation at ¶¶ 2-5. “Respondent denies that the flu vaccine
caused petitioner to suffer a right shoulder injury, or any other injury or condition.”
Stipulation at ¶ 6.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on July 1, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $91,440.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                 OFFICE OF SPECIAL MASTERS

                                                    )
    JANE BENNETT,
                                                    )
                                                    )
                   Petitioner,
    v.                                              )   No. 17-320V
                                                    )   Chief Special Master Dorsey
    SECRETARY OF HEALTH AND HUMAN )                     ECF
    SERVICES,                     ~

 ________________
      Respondent. )
                  )

                                            STIPULATION

          The parties hereby stipulate to the following matters:

          1. Jane Bennett, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq. (the "Vaccine Program").

The petition seeks compensation for injuries related to petitioner's receipt of the influenza ("flu")

vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R. §

100.3(a).

          2. Petitioner received a flu vaccination on September 16, 2014. 1

          3. The vaccine was administered within the United States.

         4. Petitioner alleges that the flu vaccine caused her to suffer a right shoulder injury.

          5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

         6. Respondent denies that the flu vaccine caused petitioner to suffer a right shoulder

injury, or any other injury or condition.



1
    Petitioner also received a non-covered pneurnovax vaccine on the same day, in the same arm.

                                                    I
        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $91,440.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U .S.C. § 300aa- l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Socia] Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.



                                                     2
         12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on or around September

16, 2014, as alleged by petitioner in a petition for vaccine compensation filed on or about March

8, 2017, in the United States Court of Federal Claims as petition No. 17-0320V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.




                                                  3
            16. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

    as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

    parties hereto to make any payment or to do any act or thing other than is herein expressly stated

    and clearly agreed to. The parties further agree and understand that the award described in this

    Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

    amount of damages, and further, that a change in the nature of the injury or condition or in the

    items of compensation sought, is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's right shoulder

injury, or any other injury or condition.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                        END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I


                                                    4
 Respectfully submitted,

_JETITIONER:

 ~~
 JANE BENNETT



 ATTORNEY OF RECORD FOR                         AUTHORIZED REPRSENTATIVE
 PETITIONER:                                    OF THE ATTORNEY GENERAL:




 AMSENERTH
 MULLER BRAZIL, LLP
 715 Twining Road, Suite 208
 Dresher, PA 19025                              Civil Division
 (215) 885-1655                                 U.S. Department of Justice
 (215) 885-1644                                 P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE                      ATTORNEY OF RECORD FOR
 OF THE SECRETARY OF HEALTH                     RESPONDENT:
 AND HUMAN SERVICES:



 NARA YAN NAIR, M.D.                            c~
                                                                             -
 Director, Division of Injury                   Trial Attorney
 Compensation Programs (DICP)                   Torts Branch
 Healthcare Systems Bureau                      Civil Division
 Health Resources and Services Administration   U.S. Department of Justice
 U.S. Department of Health and Human Services   P.O. Box 146
 5600 Fishers Lane                              Benjamin Franklin Station
 Parklawn Building, Mail Stop 08N146B           Washington, DC 20044-0146
 Rockville, MD 20857                            Tel: (202) 616-4098




                                            5